DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 
Claim Rejections - 35 USC § 102 - Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tapolsky et al. (US 2005/0048102).
Tapolsky et al. disclose pharmaceutical carrier devices suitable for delivering pharmaceuticals to mucosal surfaces. The devices are multilayer devices where the layers are made of at least one water soluble polymer. The device comprises a layered film disk having an adhesive layer and a backing layer, both water-erodible, having the pharmaceutical in one or more of the layers (paragraph 0013). The adhesive layer(s) comprise(s) a film-forming polymer such as polyvinyl alcohol, polyethylene glycol, polyethylene oxide, ethylene oxide-propylene oxide co-polymers, alone or in combination and a bioadhesive polymer such as polyacrylic acid, polyvinyl pyrrolidone, or sodium carboxymethyl cellulose, alone or in combination (paragraph 0015). The non-

    PNG
    media_image1.png
    290
    499
    media_image1.png
    Greyscale

This meets the limitation of sealing at least one and at least 2 sealings. The layers may be assembled by laminating them together. This would require heat. The layers may also be assembled while still moist by applying pressure to seal the two films together. Layer 3 is smaller than layers 1 and 2, which meets not provided over the entire surface.
Tapolsky et al. anticipate the instant claims. 
Conclusion
Claims 1-14 are rejected.
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071. The examiner can normally be reached Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEZAH ROBERTS/           Primary Examiner, Art Unit 1612